EXHIBIT ATHEROGENICS, INC. (Debtor-in-Possession) BALANCE SHEET January 31, 2009 (Unaudited) Assets Current assets: Cash and cash equivalents $48,997,416 Prepaid expenses 492,510 Interest receivable and other current assets 28,958 Total current assets 49,518,884 Equipment and leasehold improvements, net of accumulated depreciation and amortization 898,288 Total assets $50,417,172 Liabilities and Shareholders' Deficit Current liabilities: Accounts payable $360,727 Accrued compensation 159,649 Accrued and other liabilities 157,042 Total current liabilities not subject to compromise 677,418 Prepetition liabilities 306,689,386 Shareholders' deficit Common stock 218,861,985 Warrants 598,172 Accumulated deficit (476,409,789 ) Total shareholders' deficit (256,949,632 ) Total liabilities and shareholders' deficit $50,417,172 ATHEROGENICS, INC. (Debtor-in-Possession) STATEMENT OF OPERATIONS For the month ended January 31, 2009 (Unaudited) Revenues $ — Operating expenses (1): Research and development 644,918 General and administrative 411,195 Total operating expenses 1,056,113 Operating loss (1,056,113 ) Interest and other income — Interest expense — Net loss before reorganization items (1,056,113 ) Reorganization items, net (202,342 ) Net loss $ (1,258,455 ) Net loss per share – basic and diluted $ (0.03 ) Weighted average shares outstanding – basic and diluted 39,518,492 (1) Operating expenses include non-cash depreciation expense of
